DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A-1 (Fig. 9) and Species B-1 (Fig. 6) in the reply filed on 07/17/2021 is acknowledged.
Applicants designated claims 1-7 and 9-10 read into elected Species.
However, the examiner considers claim 8 also read into Fig. 9, as the mask has to be fixed within a chamber. The difference between Fig. 10 and Fig. 9 is the protruding portion, which is not claimed.
No claims are currently withdrawn. Election was made without traverse in the reply filed on 07/17/2021.

Claim interpretations
The “the mask has a shape corresponding to the silicon wafer and is integrally connected to the frame” of claim 1, the “corresponding” was described as “that the mask 20 has a shape having the same size as that of the silicon wafer or that the mask 20 is different in size from the silicon wafer but has the same shape and is coaxial to the silicon wafer” ([54]) as this unusually terms need Specification to guide the definition. “Integrally” is a common term and can be welded, fixed by screws or glue, or monolithic. Although the Specification includes “integrally bonded via a welded” ([90]) but the term 

The “which is used in a process of forming pixels on a silicon wafer” of claim 1, not only forming pixels is an intended use of the apparatus, but also the “a silicon wafer” is an intended use of the apparatus. When silicon wafer of different size and shape can be used with a mask in the apparatus, it is considered reading into the claim.
The “for organic light-emitting diode (OLED) pixel deposition” and “an OLED pixel deposition apparatus” of claim 8 is also an intended use of the apparatus. 

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altknecht et al. (US 20130316543, hereafter ‘543).
‘543 teaches all limitations of:
Claim 1: The mask 124 has been previously (and precisely, as described below with respect to FIG. 5D) spot welded to a mask plate 510, which is most clearly evident from the cross-sectional view of FIG. 5C. As a result of the welding process, the mask 124 and the mask plate 510 form an integral unit ([0033], 2nd sentence), deposited onto a silicon wafer at room temperature ([0039], the claimed “A frame-integrated mask which is used in a process of forming pixels on a silicon wafer”), 
The mask 124 includes openings 505 (as shown in FIG. 5A) that reflect the pattern of material to be deposited onto the substrate 130 ([0026], 3rd last sentence, the claimed “the frame-integrated mask comprising: a mask including a mask pattern”); 
the mask plate 510 is the claimed “and a frame connected to at least a part of a region of the mask excluding a region in which the mask pattern is formed”,
Fig. 5D shows the mask 124 has the same shape as typical silicon wafer (cut off one edge) (the claimed “wherein the mask has a shape corresponding to the silicon wafer and is integrally connected to the frame”, see claim interpretation above).

Claim 3: Fig. 5C and 5D shows raised step of the mask plate 510 (the claimed “wherein the frame includes: a connecting frame connected to the mask; and a support frame integrally connected to a lower portion of the connecting frame and supporting the mask and the connecting frame”.
Claims 3-4: mask plate 510 (the claimed “wherein the frame includes: a connecting frame connected to the mask”, alternative rejection of claim 3);  
he mask 124 (which include a pattern of openings 505) and the substrate 130 are aligned with respect to each other in a fixed and reproducible manner. This permits masks to be exchanged in a way that permits layers to be deposited over each other without significant misregistration. This is accomplished by i) fixing the position of the substrate 130 relative to the substrate carrier 230, ii) fixing the position of the substrate carrier 230 relative to the mask carrier 224 ([0030], i.e. mask carrier 224 is used during deposition, the claimed “a support frame integrally connected to a lower portion of the connecting frame and supporting the mask and the connecting frame” of claim 3),
Fig. 5C and 5D shows mask plate 510 has a general ring shape (the claimed “wherein the connecting frame has a circular ring shape” of claim 4).
Claim 8: The mask 124 generally has a thickness between 50 microns and 100 microns and preferably is made of a high-temperature material such as molybdenum or nickel-plated BeCu ([0026], 5th sentence, the claimed “wherein the frame-integrated 
as now described with respect to FIGS. 4 and 5, the mask 124 (which include a pattern of openings 505) and the substrate 130 are aligned with respect to each other in a fixed and reproducible manner ([0030], the claimed “and wherein the mask is attached to a silicon wafer substrate on which pixels are to be deposited, and the frame is fixedly installed inside an OLED pixel deposition apparatus”).
Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US 4676193, hereafter ‘193).
‘193 teaches all limitations of:
Claim 1: A stabilized mask assembly for direct deposition of a thin film pattern onto a substrate having a dimensionally stabilized mask supporting frame (abstract), In the preferred embodiment illustrated in FIG. 2, the means for rigidly affixing the periphery of the metal foil mask 40' to the circumferentially extending surface of a dimensionally stabilized mask supporting frame 34 is a weld which is integral with the circumferentially extending surface and the metal foil 40' (col. 8, lines 63-68, the claimed “A frame-integrated mask which is used in a process of forming pixels on a silicon wafer”, note the apparatus is capable of processing silicon wafer as substrate), 
The mask has at least one aperture 44 which extends therethrough and which is arranged in a predetermined location defining a thin film pattern illustrated by pattern 46 
the mask supporting frame 34 is the claimed “and a frame connected to at least a part of a region of the mask excluding a region in which the mask pattern is formed”,
Fig. 1 shows mask 40 is circular and Fig. 11 shows substrate 150 is circular (the claimed “wherein the mask has a shape corresponding to the silicon wafer and is integrally connected to the frame”).
Claim 2: Fig. 1 shows mask 40 is circular (the claimed “wherein the shape of the mask is circular”).
Claim 3: the planar mask 40 is rigidly affixed to the periphery of the raised ridge 38 such that the periphery of the mask is positioned adjacent the opening 70 and is circumferentially contiguous the circumferentially extending surface (Figs. 1-2, col. 8, lines 5-9, the claimed “wherein the frame includes: a connecting frame connected to the mask; and a support frame integrally connected to a lower portion of the connecting frame and supporting the mask and the connecting frame”).
Claims 4-5: Fig. 3 clearly shows the raised ridge 38 between labels 36 and 70 is circular ring with constant width (the claimed “wherein the connecting frame has a circular ring shape” of claim 4, “wherein a width of the mask adhered to the connecting frame is constant along an outer circumferential direction of the mask” of claim 5”).
tension applied to and in the plane of the metal foil 40' as depicted by arrows 66 (col. 8, lines 26-30, the claimed “wherein the mask is integrally connected to the frame in a state in which a tensile force is exerted on an outer circumference of the mask in a direction of the frame”).
Claim 8: the width of the raised ridge 38 in the dimensionally stabilized mask supporting frame 34 and an allowance for the thickness of the metal foil 40' to be clamped thereby (col. 10, lines 55-58, i.e. metal foil 40’ is a fine metal mask, the claimed “wherein the frame-integrated mask is used as a fine metal mask (FMM) for organic light-emitting diode (OLED) pixel deposition”, note for OLED deposition is an intended use of the apparatus),
Fig. 19 shows substrate 300 and mask 302 has to be aligned/connected (col. 17, starting at line 29, the claimed “and wherein the mask is attached to a silicon wafer substrate on which pixels are to be deposited, and the frame is fixedly installed inside an OLED pixel deposition apparatus”).
Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20070190889, hereafter ‘889).
‘889 teaches all limitations of:
Claim 1: As shown in FIGS. 1 to 3, the shadow mask according to the exemplary embodiment of the present invention includes a mask frame 51 shaped like a 
A typical shadow mask is a fine shadow mask where patterns are formed to correspond to pixels ([0027], 2nd sentence, the claimed “a mask including a mask pattern”); 
the connection frame 52 is the claimed “and a frame connected to at least a part of a region of the mask excluding a region in which the mask pattern is formed”,
when a thin film pattern is formed on the substrate 100 (see FIG. 6) ([0039], clearly is processing rectangular shape substrate 100, the claimed “wherein the mask has a shape corresponding to the silicon wafer and is integrally connected to the frame”, note the substrate type and/or shape are an intended use of the apparatus).
Claim 7: A fine pattern is formed on the mask plate 53 such that it corresponds to a desired thin film pattern, and it is preferable that the mask plate 53 be made of a metal having a low thermal expansion coefficient such as … Invar 36 which is an alloy including 63.5% iron and 36.5% nickel and which has a low thermal expansion coefficient ([0033]), It is preferable that the connection frame 52 be made of the same material as the mask plate 53 ([0035], the claimed “wherein the mask and the frame are made of Invar or Super Invar”).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ‘193, as being applied to claim 1 rejection above, in view of ‘889.

Claim 7: the dimensionally stabilized mask supporting frame 34 could be formed of material which remains at substantially the same dimensions without undergoing significant thermal expansion over the temperature range of a deposition process. One such material is quartz or Invar (col. 9, lines 17-22, the claimed “wherein the frame are made of Invar or Super Invar.

‘193 does not teach the other limitations of:
Claim 7: wherein the mask (and the frame) are made of Invar or Super Invar.

‘889 is an analogous art in the field of Mask And Method Of Manufacturing The Same (title), with thin film injection device 60 (see FIG. 6) injects an organic vapor ([0039], 2nd sentence). ‘889 teaches that a mask plate 53 welded to a portion of the connection frame 52 ([0026]), a fine pattern is formed on the mask plate 53 such that it corresponds to a desired thin film pattern, and it is preferable that the mask plate 53 be made of a metal having a low thermal expansion coefficient such as … Invar 36 which is an alloy including 63.5% iron and 36.5% nickel and which has a low thermal expansion coefficient ([0033]), It is preferable that the connection frame 52 be made of the same material as the mask plate 53 ([0035]).

.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘193, as being applied to claim 1 rejection above, in view of Tang et al. (US 20020011785, hereafter ‘785).
 ‘193 does not teach the other limitations of:
Claim 9: wherein a resolution of the mask pattern is higher than at least 2,000 pixels per inch (PPI).

‘785 is an analogous art in the field of A FULL COLOR ACTIVE MATRIX ORGANIC ELECTROLUMINESCENT DISPLAY PANEL HAVING AN INTEGRATED SHADOW MASK (title). ‘785 teaches that It will be appreciated that a full-color organic light-emitting display having a plurality of light-emitting color pixels arranged in a two-dimensional array will produce an image display comprised of subpixels of tri-color light emission wherein the color subpixels have dimensions sufficiently small (for example, a subpixel dimension in a range of 5-10 micrometer) to provide a high resolution display panel having a color pixel resolution greater than about 2000 dots per inch ([0088]).



Note ‘785 also teaches that particularly preferred materials for the substrate 12 are crystalline silicon ([0059], 4th sentence).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘193, as being applied to claim 1 rejection above, in view of Kang (US 20060012290, hereafter ‘290).
‘193 does not teach the other limitations of:
Claim 10: wherein a width of the mask pattern gradually increases from an upper portion to a lower portion.

‘290 is an analogous art in the field of Mask Frame Assembly For Depositing Thin Layer And Organic Light Emitting Display Device Manufactured Using The Mask Frame Assembly (title), Both ends of the unit masks 110 and 110' may be bonded or welded to the frame 30 while applying tension in the Y axis direction of FIG. 4 ([0058]). ‘290 teaches that In FIG. 7, a lower part of the mask 100 indicates a portion to which a upper part of the mask 100 indicate portions at which deposition vapors arrive from a deposition source. In this case, a sloped taper is formed on a shielding part to reduce a shadow effect ([0065], in other words, Fig. 7 is upside down as in Fig. 8).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted sloped taper openings 111, as taught by ‘290, as the cross sectional shape of the apertures 44 of ‘193, for the purpose of reducing shadow effect, as taught by ‘290 ([0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090151630 is cited for both mask and frame made of invar by welding ([0071] and [0057]). US 20040142108 is cited for the shape of openings on mask (Fig. 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEATH T CHEN/Primary Examiner, Art Unit 1716